Exhibit 10.1

 

  

SEVENTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”), is entered into as of October 6, 2015, by and among SPEED
COMMERCE, INC., a Minnesota corporation (the “Company”), the Guarantors listed
on the signature pages hereof, the Lenders (as defined in the Credit Agreement
(as hereinafter defined)) listed on the signature pages hereof, and GARRISON
LOAN AGENCY SERVICES LLC, (“GLAS”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and GLAS, as collateral agent for the Secured Parties
(in such capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”, and together with the Administrative Agent,
collectively, the “Agents” and each an “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Guarantors, the lenders from time to time party
thereto (“Lenders”) and Agents are parties to that certain Amended and Restated
Credit and Guaranty Agreement dated as of November 21, 2014 (as amended by the
Consent and First Amendment, dated as of April 14, 2015, the Consent and Second
Amendment, dated as of May 11, 2015, the Third Amendment, dated as of June 30,
2015, the Fourth Amendment, dated as of July 2, 2015, the Fifth Amendment, dated
as of July 22, 2015 and the Sixth Amendment, dated as of September 17, 2015, as
amended hereby and as may be further amended, restated, supplemented or
otherwise modified from time to time, after giving effect to this Amendment, the
“Credit Agreement”); and

 

WHEREAS, the Agents and the Lenders agree to amend the Credit Agreement on the
terms set forth herein, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.     Defined Terms. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.

 

2.     Amendments to Credit Agreement. Upon satisfaction of the conditions to
effectiveness set forth in Section 3 below, the Credit Agreement is hereby
amended as follows:

 

(a)     Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in their correct alphabetical order:

 

““Fifth Amendment Date Series 3 Term Loan” has the meaning set forth in Section
2.3.”

 

““Fifth Amendment Date Series 3 Term Loan Commitment” means the commitment of a
Lender to make or otherwise fund a Fifth Amendment Date Series 3 Term Loan, and
“Fifth Amendment Date Series 3 Term Loan Commitments” means such commitments of
all such Lenders in the aggregate. The amount of each Lender’s Fifth Amendment
Date Series 3 Term Loan Commitment, if any, is set forth on Appendix A, subject
to any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Fifth Amendment Date Series 3 Term Loan Commitments as
of the Seventh Amendment Effective Date is Three Million Dollars ($3,000,000).”

 

 
 

--------------------------------------------------------------------------------

 

  

““Seventh Amendment” means that certain Seventh Amendment to Amended and
Restated Credit and Guaranty Agreement, dated as of the Seventh Amendment
Effective Date.

 

““Seventh Amendment Effective Date” means October 6, 2015.”

 

(b)     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the defined term “Fifth Amendment Date Term Loan” in its entirety as
follows:

 

““Fifth Amendment Date Term Loan” means any Fifth Amendment Date Series 1 Term
Loan, Fifth Amendment Date Series 2 Term Loan or Fifth Amendment Date Series 3
Term Loan, and “Fifth Amendment Date Term Loans” shall mean all of the
foregoing, collectively.”

 

(c)     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the defined term “Fifth Amendment Date Term Loan Commitment” in its
entirety as follows:

 

““Fifth Amendment Date Term Loan Commitment” means any Fifth Amendment Date
Series 1 Term Loan Commitment, Fifth Amendment Date Series 2 Term Loan
Commitment or Fifth Amendment Date Series 3 Term Loan Commitment, and “Fifth
Amendment Date Term Loan Commitments” shall mean all of the foregoing,
collectively.”

 

(d)     Section 2.3 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“2.3     Fifth Amendment Date Term Loans.

 

(a)      Fifth Amendment Date Term Loan Commitments.

 

(i)     Fifth Amendment Date Series 1 Term Loan Commitments. Subject to the
terms and conditions hereof (including, without limitation, the satisfaction of
only the conditions precedent set forth in Section 3.3), each Lender with a
Fifth Amendment Date Series 1 Term Loan Commitment severally agrees to make, on
the Fifth Amendment Effective Date, a term loan to Company in an aggregate
amount not to exceed such Lender’s Fifth Amendment Date Series 1 Term Loan
Commitment (each, a “Fifth Amendment Date Series 1 Term Loan”). Company may make
only one borrowing under the Fifth Amendment Date Series 1 Term Loan Commitment
which shall be on the Fifth Amendment Effective Date. Any amount borrowed under
this Section 2.3(a)(i) and subsequently repaid or prepaid may not be reborrowed.
All amounts owed hereunder with respect to the Fifth Amendment Date Series 1
Term Loans shall be paid in full no later than the Term Loan Maturity Date. Each
Lender’s Fifth Amendment Date Series 1 Term Loan Commitment shall terminate
immediately and without further action on the Fifth Amendment Effective Date
after giving effect to the funding of such Lender’s Fifth Amendment Date Series
1 Term Loan Commitment on such date.

 

 
 

--------------------------------------------------------------------------------

 

  

(ii)     Fifth Amendment Date Series 2 Term Loan Commitments. Subject to the
terms and conditions hereof (including, without limitation, the satisfaction of
only the conditions precedent set forth in Section 3.4), each Lender with a
Fifth Amendment Date Series 2 Term Loan Commitment severally agrees to make, at
any time during the period beginning on August 20, 2015 and ending on or prior
to December 23, 2015 (the “Series 2 Availability Period”), a term loan to
Company in an aggregate amount not to exceed such Lender’s Fifth Amendment Date
Series 2 Term Loan Commitment (each, a “Fifth Amendment Date Series 2 Term
Loan”). Company may make only one borrowing under the Fifth Amendment Date
Series 2 Term Loan Commitment which shall be made during the Series 2
Availability Period. Any amount borrowed under this Section 2.3(a)(ii) and
subsequently repaid or prepaid may not be reborrowed. All amounts owed hereunder
with respect to the Fifth Amendment Date Series 2 Term Loans shall be paid in
full no later than the Term Loan Maturity Date. Each Lender’s Fifth Amendment
Date Series 2 Term Loan Commitment shall terminate immediately and without
further action upon the earlier of (x) the funding of such Lender’s Fifth
Amendment Date Series 2 Term Loan Commitment, or (y) 1:00 p.m. (New York City
time) on December 23, 2015 to the extent that the conditions precedent to the
funding of the Fifth Amendment Date Series 2 Term Loans are not satisfied as of
such time.

 

(iii)     Fifth Amendment Date Series 3 Term Loan Commitments. Subject to the
terms and conditions hereof (including, without limitation, the satisfaction of
only the conditions precedent set forth in Section 3.5), each Lender with a
Fifth Amendment Date Series 3 Term Loan Commitment severally agrees to make, at
any time and from time to time during the period beginning on October 6, 2015
and ending on or prior to the Term Loan Maturity Date (the “Series 3
Availability Period”), one or more term loans to Company in an aggregate amount
not to exceed such Lender’s Fifth Amendment Date Series 3 Term Loan Commitment
(each, a “Fifth Amendment Date Series 3 Term Loan”). Company may make one or
multiple borrowings under the Fifth Amendment Date Series 3 Term Loan Commitment
which, in all cases, shall be made during the Series 3 Availability Period. Any
amount borrowed under this Section 2.3(a)(iii) and subsequently repaid or
prepaid may not be reborrowed. All amounts owed hereunder with respect to the
Fifth Amendment Date Series 3 Term Loans shall be paid in full no later than the
Term Loan Maturity Date. Each Lender’s Fifth Amendment Date Series 3 Term Loan
Commitment shall terminate immediately and without further action upon the
earlier of (x) the funding of the full amount of such Lender’s Fifth Amendment
Date Series 3 Term Loan Commitment, or (y) 1:00 p.m. (New York City time) on the
Business Day preceding the Term Loan Maturity Date to the extent that the
conditions precedent to the funding of the Fifth Amendment Date Series 3 Term
Loans are not satisfied as of such time.

 

(b)     Borrowing Mechanics for Fifth Amendment Date Term Loans. Each Lender
shall make its Fifth Amendment Date Term Loan available to Administrative Agent
not later than 12:00 p.m. (New York City time) on (i) the Fifth Amendment
Effective Date, with respect to the Fifth Amendment Date Series 1 Term Loans,
(ii) the date of funding (which shall be during the Series 2 Availability
Period), with respect to the Fifth Amendment Date Series 2 Term Loans, and (iii)
each date of funding (which shall be during the Series 3 Availability Period),
with respect to each borrowing of a Fifth Amendment Date Series 3 Term Loan, in
each case by wire transfer of same day funds in Dollars, at Administrative
Agent’s Principal Office. Upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of the
Fifth Amendment Date Term Loans available to Company on the applicable date of
funding described above by causing an amount of same day funds in Dollars equal
to the proceeds of all such Fifth Amendment Date Term Loans received by
Administrative Agent from Lenders to be credited to the account of Company at
Administrative Agent’s Principal Office or to such other account as may be
designated in writing to Administrative Agent by Company.”

 

 
 

--------------------------------------------------------------------------------

 

  

(e)     A new Section 3.5 is hereby added as follows:

 

“3.4     Fifth Amendment Date Series 3 Term Loans. The obligation of each Lender
with a Fifth Amendment Date Series 3 Term Loan Commitment to make each Fifth
Amendment Date Series 3 Term Loan during the Series 3 Availability Period is
subject to the satisfaction, or waiver by the Administrative Agent in its sole
and absolute discretion of the following conditions on or before the requested
date of funding of such Fifth Amendment Date Series 3 Term Loan:

 

(a)     Administrative Agent shall have received (i) fully executed and
delivered funding request in respect of the Fifth Amendment Date Series 3 Term
Loan, executed by an Authorized Officer and delivered to Administrative Agent at
least two (2) Business Days prior to the last Business Day of the Series 3
Availability Period. Such request shall specify (x) the aggregate amount of
Fifth Amendment Date Series 3 Term Loan requested by the Borrower, which shall
be an amount not to exceed the aggregate undrawn amount of all Fifth Amendment
Date Series 3 Term Loan Commitments as of the requested funding date, and (y)
the requested date of funding; provided, neither Administrative Agent nor any
Lender shall incur any liability to Company in acting upon any notice referred
to above that Administrative Agent believes in good faith to have been given by
a duly authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith, and (ii) such other customary documentation in
connection with the funding of such Fifth Amendment Date Series 3 Term Loan as
Administrative Agent shall reasonably request;

 

(b)     as of the date of funding any Fifth Amendment Date Series 3 Term Loan,
no event has occurred and is Continuing, or would result from the making of such
Fifth Amendment Date Series 3 Term Loan, that would constitute a Default or an
Event of Default;

 

(c)     the representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects (except that
any representations and warranties qualified by materiality, Material Adverse
Effect, or any other threshold shall be true and correct in all respects) except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (or, with respect to any
representations and warranties qualified by materiality, Material Adverse
Effect, or any other threshold, true and correct in all respects) as of such
earlier date;

 

 
 

--------------------------------------------------------------------------------

 

  

(d)     since the Fifth Amendment Effective Date, no event, circumstance or
change shall have occurred that has caused or evidences, either in any case or
in the aggregate, a Material Adverse Effect;

 

(e)     the Company shall have paid all fees, costs and expenses of the Agents
in connection with the funding of such Fifth Amendment Date Series 3 Term Loan,
including, without limitation, reasonable fees, costs and expenses of Agents’
counsel; and

 

(f)     Administrative Agent, in its sole and absolute discretion, shall have
approved the request for funding in respect of such Fifth Amendment Date Series
3 Term Loan. For the avoidance of doubt, Administrative Agent may approve or
decline such request in its sole and absolute discretion, and if the
Administrative Agent approves such request and the remaining conditions
precedent set forth in this Section 3.4 are satisfied or waived, each Lender
with a Fifth Amendment Date Series 3 Term Loan Commitment, severally and not
jointly, agrees to fund its Fifth Amendment Date Series 3 Term Loan in
accordance with this Agreement.”

 

(f)     A new table titled “Fifth Amendment Date Series 3 Term Loan Commitments”
is hereby added to Appendix A to the Credit Agreement as set forth on Annex A
attached hereto.

 

3.     Conditions. The effectiveness of this Amendment is subject to the
following conditions:

 

(a)     the execution and delivery of this Amendment by the Company, Guarantors,
Agents, and each of the Lenders;

 

(b)     the execution and delivery of that certain 5th Amended and Restated Fee
Letter by and between the Company and Administrative Agent, dated as of the date
hereof;

 

(c)     the truth and accuracy of the representations and warranties contained
in Section 4; and

 

(d)     the Company shall have paid all fees, costs and expenses of the Agents
in connection with this Amendment and all transactions contemplated hereby,
including, without limitation, reasonable fees, costs and expenses of Agents’
counsel.

 

4.     Representations and Warranties. The Credit Parties hereby represent and
warrant to each Agent and each Lender as follows:

 

(a)     each Credit Party is a corporation or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation;

 

(b)     each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment;

 

(c)     the execution, delivery and performance by the Credit Parties of this
Amendment has been duly authorized by all necessary action and does not and will
not require any registration with, consent or approval of, notice to or action
by, any Person (including any Governmental Authority);

 

 
 

--------------------------------------------------------------------------------

 

  

(d)     this Amendment constitutes the legal, valid and binding obligation of
the Credit Parties, enforceable against each Credit Party in accordance with its
terms;

 

(e)     immediately before and after giving effect to this Amendment and the
transactions contemplated thereby to take place on the Seventh Amendment
Effective Date, no Default or Event of Default exists or shall exist;

 

(f)     all representations and warranties contained in the Credit Agreement are
true and correct as of the date hereof, except to the extent made as of a
specific date, in which case each such representation and warranty is true and
correct as of such date; and

 

(g)     by its signature below, each Credit Party agrees that it shall
constitute an Event of Default if any representation or warranty made herein is
untrue or incorrect in as of the date when made or deemed made.

 

5.     Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, the Credit Agreement and the other Credit Documents shall remain
in full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be
an amendment or modification of any provisions of the Credit Agreement or any
other Credit Document or any right, power or remedy of the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, any other Credit
Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case, whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Amendment
also shall not preclude the future exercise of any right, remedy, power, or
privilege available to the Lenders whether under the Credit Agreement, the other
Credit Documents, at law or otherwise and nothing contained herein shall
constitute a course of conduct or dealing among the parties hereto. All
references to the Credit Agreement shall be deemed to mean the Credit Agreement
as modified hereby. This Amendment shall not constitute a novation or
satisfaction and accord of the Credit Agreement or the other Credit Documents,
but shall constitute an amendment thereof. The parties hereto agree to be bound
by the terms and conditions of the Credit Agreement and the Credit Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein. Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended by this Amendment, and each reference herein or
in any other Credit Document to the “Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended and modified by this Amendment.

 

6.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.

 

7.     Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each Credit Party and its successors and assigns and Lenders and
their successors and assigns.

 

8.     FATCA. Company and the Credit Parties do not believe that the amendments
made pursuant to this Amendment shall be treated as a “significant modification”
of the Loans under Treasury Regulation Section 1.1001-3 and as such the Loans
should still constitute a grandfathered obligation for the purposes of FATCA. 
From and after the date hereof, Company and the Credit Parties shall jointly and
severally indemnify the Administrative Agent and Lenders, and hold them harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including taxes and the fees, charges and disbursements of any counsel for any
of the foregoing, arising in connection with the Administrative Agent’s and
Lenders’ treating, for purposes of determining withholding Taxes imposed under
FATCA, the Loans as modified hereby as qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

 
 

--------------------------------------------------------------------------------

 

  

9.     Further Assurance. Each Credit Party hereby agrees from time to time, as
and when requested by any Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as such Lender may reasonably
deem necessary or desirable in order to carry out the intent and purposes of
this Amendment, the Credit Agreement, and the Credit Documents.

 

10.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.

 

11.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

12.     Reaffirmation. Each Credit Party as debtor, grantor, pledgor, guarantor
or in other any other similar capacity hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Credit Documents to which it is a party. Each Credit Party hereby consents to
this Amendment and acknowledges that each of the Credit Documents remains in
full force and effect and is hereby ratified and reaffirmed. Except as expressly
set forth herein, the execution of this Amendment shall not operate as a waiver
of any right, power or remedy of the Lenders, constitute a waiver of any
provision of any of the Credit Documents or serve to effect a novation of the
Obligations.

 

13.     Acknowledgment of Rights; Release of Claims. Each Credit Party hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by any Lender or Agent of Credit Parties’ liabilities, obligations and
agreements on the date hereof; (b) to its knowledge, each Lender and Agent have
fully performed all undertakings and obligations owed to it as of the date
hereof; and (c) except to the limited extent expressly set forth in this
Amendment, each Lender and Agent do not waive, diminish or limit any term or
condition contained in the Credit Agreement or any of the other Credit
Documents. Each Credit Party hereby waives, releases, remises and forever
discharges the Lenders and Agents, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Agents (“Releasees”) from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, to the extent known on or prior
to the date hereof, which the Company or any other Credit Party ever had or now
has against the any of the Releasees which relates, directly or indirectly, to
the Loans or the Credit Documents or any acts or omissions of the Releasees in
respect of the Loans or the Credit Documents and arising from any event
occurring on or prior to the date hereof. Without limiting the generality of the
foregoing, each Credit Party waives and affirmatively agrees not to contest: (a)
the right of each Agent and each Lender to exercise its rights and remedies
under the Credit Agreement, this Amendment or the other Loan Documents, or (b)
any provision of this Amendment.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 